      Case 1:20-cv-00347-HSO-JCG Document 1 Filed 11/17/20 Page 1 of 13




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI

                                         :
MLCSC-2007-7 SEAWAY ROAD, LLC,           :
                                         :
                          Plaintiff,     :
                                         :
             -against-                   :
                                         :
NEW COAST CARDIOLOGY, PLLC, BHARAT :                      Civil Case No.: _____
                                                                          1:20-cv347-HSO-JCG
H. SANGANI, M.D., STEPHEN N. BAKER,      :
M.D., JAY J. LIBYS, M.D., MANOJ P. SHAH, :
M.D. AND CYRIL V.K. BETHALA, M.D.,       :
                                         :
                          Defendants.    :
                                         :
                                         :
                                         :
                                         :

                                            COMPLAINT

       Plaintiff, MLCSC 2007-7 Seaway Road, LLC (“Plaintiff” or “Landlord”) alleges as

follows for its Complaint in this matter:

                                  NATURE OF THE ACTION

       1.      This is a breach of contract action arising out of Defendant New Coast

Cardiology, PLLC’s (“New Coast”) multiple breaches of a commercial lease (the “Lease”) for

office space at 14055 Seaway Road, First Floor, Gulfport, MS 39503 (the “Premises”). As set

forth below, New Coast has breached the Lease by, among other ways: (1) failing to pay rent

when due; (2) vacating the Premises prior to the termination date of the Lease; (3) failing to

complete required tenant rebuilding obligations; and (4) failing to comply with insurance

provisions under the Lease.
      Case 1:20-cv-00347-HSO-JCG Document 1 Filed 11/17/20 Page 2 of 13




       2.      Individual Defendants Bharat H. Sangani, M.D., Stephen N. Baker, M.D., Jay J.

Libys, M.D., Manoj P. Shah, M.D. and Cyril V.K. Bethala, M.D., as guarantors of New Coast’s

rent obligations under the Lease, have failed to make payment on the guaranteed obligations.

       3.      Thus, despite contractual obligations under two separate agreements, Defendants

have failed to make payment of at least $323,173.74 in past due rent and related fees to

Landlord, which is presently due and continues to increase. Additionally, Defendants owe

additional amounts incurred by the Landlord for remediating certain portions of the Premises due

to certain flooding which New Coast was required to, but did not remediate. Landlord is also

contractually entitled under the Lease to its reasonable attorneys’ fees and costs, and to its

reasonable attorneys’ fees under the Guaranty, should it prevail in this action.

                                          THE PARTIES

       4.      Landlord is a limited liability company organized under the laws of the State of

Delaware with its principal place of business at 1601 Washington Avenue, Suite 700, Miami

Beach, Florida 33139.

       5.      New Coast is a professional limited liability company organized under the laws of

the State of Mississippi and with a principal place of business at 14055 Seaway Road, Gulfport,

MS 39503.

       6.      Defendants Bharat H. Sangani, M.D. (“Dr. Sangani”), Stephen N. Baker, M.D.

(“Dr. Baker”), Jay J. Libys, M.D. (“Dr. Libys”), Manoj P. Shah, M.D. (“Dr. Shah”), and Cyril

V.K. Bethala, M.D. (“Dr. Bethala”), are physicians who are also guarantors of certain obligations

of New Coast, as further defined and described below. Dr. Sangani, Dr. Baker, Dr. Libys, Dr.

Shah, and Dr. Bethala are each referred to individually as a “Guarantor” and are collectively

referred to as the “Guarantors.”




                                                  2
      Case 1:20-cv-00347-HSO-JCG Document 1 Filed 11/17/20 Page 3 of 13




                                        JURISDICTION

       7.      This Court has jurisdiction pursuant to 28 U.S.C. § 1332.

       8.      First, as stated in Paragraph 3 and outlined in Paragraph 59 infra, the amount in

controversy exceeds $75,000.00, exclusive of interest and costs.

       9.      Second, there is complete diversity of citizenship between Landlord and

Defendants.

       10.     Landlord is a Delaware limited liability corporation whose sole member is U.S.

Bank National Association, as Trustee for the Registered Holders of MLCFC Commercial

Mortgage Trust 2007-7, Commercial Mortgage Passthrough Certificates Series 2007-7 (the

“Trust”).

       11.     The Trust is a traditional REMIC trust created solely under the Internal Revenue

Code, 26 U.S.C. § 860D and whose citizenship is determined by the citizenship of its trustee.

LaSalle Bank Nat’l Ass’n v. Nomura Asset Capital Corp., 180 F. Supp. 2d 465, 468–69

(S.D.N.Y. 2001) (defining REMIC trust as “real estate mortgage investment conduit” under tax

code). U.S. Bank, a national banking association (“U.S. Bank”), is the trustee of the Trust

(“Trustee”). As a national banking association, U.S. Bank is a citizen of the state where its main

office is located, as designated in its articles of association. Wachovia Bank, N.A. v. Schmidt,

546 U.S. 303 (2006). U.S. Bank’s articles of association designate Ohio as its main office, and

therefore the Trustee and Trust are citizens of Ohio.

       12.     Upon information and belief, all members of New Coast are citizens of the States

of Mississippi and Texas.

       13.     Upon information and belief, Dr. Sangani is a citizen of the State of Texas with an

address of 9006 Douglas Avenue, Dallas, TX 75225.




                                                 3
      Case 1:20-cv-00347-HSO-JCG Document 1 Filed 11/17/20 Page 4 of 13




       14.     Upon information and belief, Dr. Baker is a citizen of the State of Mississippi

with an address of 329 Lovers Lane, Ocean Springs, MS 39564.

       15.     Upon information and belief, Dr. Libys is a citizen of the State of Mississippi with

an address of 24654 Oak Island Drive, Pass Christian, MS 39571.

       16.     Upon information and belief, Dr. Shah is a citizen of the State of Mississippi with

an address of 4640 W Beach Boulevard, Apartment C1, Gulfport, MS 39501.

       17.     Upon information and belief, Dr. Bethala is a citizen of the State of Mississippi

with an address of 9017 Victoria Circle, Gulfport, MS 39503.

       18.     Thus, there is complete diversity of citizenship between Landlord and all

Defendants and the amount in controversy exceeds $75,000.

       19.     Additionally, jurisdiction is proper against Guarantors pursuant to 28 U.S.C. §

1367 because the claims against Guarantors for breaches of the Guaranty (as defined below) are

so related to the claims against New Coast for breach of the Lease that they form the same case

or controversy.

       20.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because several

Defendants reside in this District, a substantial part of the events or omissions giving rise to the

claim occurred in this District, and the Premises are situated in this District.

       21.     Venue is further proper in this District pursuant to 28 U.S.C. § 1391 because,

under the Lease, “[e]xclusive venue” for any dispute under the Lease “is in the county in which

the Premises are located,” which includes this Court sitting in Harrison County, MS.




                                                  4
      Case 1:20-cv-00347-HSO-JCG Document 1 Filed 11/17/20 Page 5 of 13




                                  FACTUAL ALLEGATIONS

                                New Coast Enters Into the Lease

         22.   Prior to November 2019, New Coast was an active medical practice with a focus

in cardiology and the treatment of patients with various issues or diseases of the cardiovascular

system.

         23.   On information and belief, in early 2007, New Coast sought to lease new

commercial office space for its cardiology practice.

         24.   On or about April 30, 2007, New Coast entered into the Lease for the Premises

with Seaway Investors, LLC (“Original Landlord”). A true and correct copy of the Lease is

attached as Exhibit “A.”

         25.   Landlord subsequently acquired the Lease from Original Landlord and is the

current Landlord for the Premises, with standing to enforce the Lease against New Coast.

         26.   Pursuant to Section A of the Lease, New Coast agreed to: “[l]ease the Premises

for the entire Term beginning on the Commencement Date and ending on the Termination Date.”

Lease at § A.1.

         27.   The Lease had a set Term of fifteen years, beginning on the Commencement Date

of May 1, 2007 and continuing to the Termination Date of April 30, 2022. Id. at pg 1, Basic

Terms.

         28.   The Lease set the “Base Rent” as “$26,381.88” per month, or $16.25 per square

foot per year. Id. at pg. 1, Basic Terms.

         29.   The Lease defined “Rent” as the “Base Rent plus any other amounts or money

payable by Tenant to Landlord.” Id. at pg. 3, Definitions.

         30.   Those other amounts of money due as Rent included operating expenses. Under

the Lease, New Coast agreed to pay its pro rata share of operating expenses, which included real


                                                 5
         Case 1:20-cv-00347-HSO-JCG Document 1 Filed 11/17/20 Page 6 of 13




property taxes, insurance premiums, and other expenses that Landlord pays in connection with

the ownership, operation, and maintenance of the Seaway Center Professional Office Building,

which includes the Premises. Id. at § A.7.

         31.   New Coast further agreed to “[p]ay a late charge of five percent (5%) of any Rent

not received by Landlord by the tenth (10th) day after it is due.” Id. at § A.5.

         32.   Under the Lease, New Coast agreed to “[p]ay monthly, in advance, on the first

(1st) day of the month, the Base Rent to Landlord at Landlord’s address.” Id. at § A.4.

         33.   The Lease states that New Coast’s “covenant to pay rent and Landlord’s

covenants are independent. [New Coast] will not be entitled to abate rent for any reason.” Id. at

§ E.2.

         34.   The Lease states that “Defaults by [New Coast]” include: “(a) failing to pay

timely Rent, [and] (b) abandoning or vacating a substantial portion of the Premises[.]” Id. at §

E.10.

         35.   The Lease provides Landlord with the right to sue for damages in the event of any

breach by New Coast. Id. at § E.11 (emphasis added).

         36.   The Lease further states that “[i]t is not a waiver of default if the non-defaulting

party fails to declare immediately a default or delays in taking any action. Pursuit of any

remedies set forth in this [L]ease does not preclude pursuit of other remedies in this [L]ease or

provided by applicable law.” Id. at § E.12.

         37.   The Lease has an attorney’s fees provision that states: “[i]f either party retains an

attorney to enforce this [L]ease, the party prevailing in litigation is entitled to recover reasonable

attorney’s fees and other fees and court and other costs.” Id. at § E.16.




                                                  6
       Case 1:20-cv-00347-HSO-JCG Document 1 Filed 11/17/20 Page 7 of 13




                            The Guarantors Enter Into The Guaranty

           38.   To secure New Coast’s obligations under the Lease and to induce Original Lender

to enter into the Lease, Guarantors entered into that certain Guaranty, dated April 30, 2007. A

true and correct copy of the Guaranty is attached as Exhibit “B.”

           39.   The Guaranty provides that “Guarantors each severally guarantee 25% of the

performance of [New Coast]’s obligations under the Lease.” See Guaranty at pg. 11 of 27, ¶ 1.

           40.   The Guaranty further provides that the obligations of Guarantors “will be several

only, with each liable for 25% of [New Coast]’s obligations under the Lease.” Id. at pg. 11 of

27, ¶ 6.

           41.   Guarantors agreed that the Guaranty is a “primary, irrevocable, and unconditional

guaranty of payment and performance and not of collection and is independent of [New Coast]’s

obligations under the Lease.” Id. at pg. 11 of 27, ¶ 2.

           42.   Under the Guaranty, Guarantors waived their rights to “notices of acceptance,

modification, extension, and default and any other notice.” Id. at pg. 11 of 27 ¶ 1.

           43.   Texas law applies to the Guaranty. Id. at pg. 11 of 27, ¶ 7.

           44.   Additionally, Guarantors agreed that “the prevailing party in any dispute arising

out of this [G]uaranty will be entitled to recover reasonable attorney’s fees.” Id. at pg. 12 of 27.

           45.   The Lease and the Guaranty shall be collectively referred to as the “Agreements.”

                       New Coast and Guarantors Breach the Agreements

           46.   Upon information and belief, the New Coast cardiology practice split up in 2019

and several doctors who were members of New Coast, including but not limited to Drs. Sangani

and Baker, established a new cardiology practice under the name “Primary Care Plus.”

           47.   On or about November 25, 2019, New Coast vacated the Premises and stopped all

patient visits at the Premises.


                                                  7
      Case 1:20-cv-00347-HSO-JCG Document 1 Filed 11/17/20 Page 8 of 13




       48.     Upon information and belief, New Coast has not seen patients or conducted any

medical related activities at the Premises since November 2019.

       49.     When New Coast vacated the Premises, it left a large volume of patient files,

diagnostic equipment, and office supplies in the Premises, but removed all exam room and staff

equipment from the Premises.

       50.     The Lease, however, has a fifteen-year term that runs through the Termination

Date of April 30, 2022.

       51.     New Coast breached the Lease when it vacated and abandoned the Premises prior

to the April 30, 2022 Termination Date.

       52.     Additionally, New Coast has not paid Rent since February 2020.

       53.     On February 1, 2020, New Coast failed to pay its monthly Base Rent payment of

26,381.88 under the Lease.

       54.     New Coast further failed to pay its share of operating expenses in February 2020,

including common area maintenance, taxes, and insurance charges.

       55.     Since February 1, 2020, New Coast has ceased paying Rent to Landlord entirely.

       56.     New Coast’s failure to pay Rent in 2020 represented a second, and independent

breach, of the Lease.

       57.     Guarantors have not paid the past due Rent that is currently due and owing to

Landlord.

       58.     By failing to perform their obligations to pay Rent under the Guaranty, each

Guarantor breached the Guaranty.




                                                8
       Case 1:20-cv-00347-HSO-JCG Document 1 Filed 11/17/20 Page 9 of 13




        59.    At least $323,173.74 is currently due and owing to Landlord under the

Agreements. The amounts due will continue to accrue through the date of a final judgment in

this case.

        60.    Additionally, Landlord has incurred substantial attorneys’ fees and costs in

attempting to enforce its rights under the Agreements, which will also continue to accrue through

the date of final judgment in this case.

        61.    Landlord also had to incur various costs and expenses to remediate certain water

damage at the Premises which was New Coast was required to, but did not remediate.

Specifically, New Coast was required to repair certain portions of that damage pursuant to the

Basic Terms of the Lease which provide that “If the Premises are damaged by fire or other

elements, Tenant will be responsible for repairing or rebuilding the following leasehold

improvements: All partitions, walls, ceiling systems, wiring, light fixtures, floors, finishes, wall

coverings, floor coverings, signs, doors, hardware, windows, window coverings, plumbing,

heating, ventilating, and air conditioning equipment, and other improvements originally installed

in the Premises by Tenant.”

        62.    Finally, the Insurance Addendum To Lease required, among other things, that

New Coast obtain a General Liability Insurance Policy which named Landlord as an “additional

insured.” The Certificate of Liability Insurance provided to New Coast does not include

Landlord as an “additional insured.” Further, New Coast did not provide Landlord with a

Certificate of Insurance for the property and other insurance New Coast was required to obtain

pursuant to the Insurance Addendum To Lease.




                                                  9
      Case 1:20-cv-00347-HSO-JCG Document 1 Filed 11/17/20 Page 10 of 13




                                            COUNT I

                              Breach of Contract against New Coast

       63.     Landlord repleads and incorporates by reference Paragraphs 1 to 62 as if fully

stated here.

       64.     New Coast entered into a valid, binding, and enforceable contract with Original

Landlord through the Lease.

       65.     The Lease was subsequently acquired by Landlord, who has standing to enforce

the Lease against New Coast.

       66.     The Lease was supported by adequate consideration and Landlord has performed

its obligations under the Lease.

       67.     New Coast breached the Lease by, among other things, (1) failing to pay Rent; (2)

abandoning the Premises prior to the Termination Date; (3) failing to complete required tenant

rebuilding obligations; and (4) failing to comply with insurance provisions under the Lease.

       68.     By virtue of New Coast’s breaches, Landlord has suffered damages including, but

not limited to, unpaid obligations of at least $323,173.74 plus remediation and other related fees

and costs.

       WHEREFORE, Landlord respectfully requests that the Court enter an order:

       a.      That Landlord be awarded the full amount due and owing under the Lease, the

               present value of the remaining amounts under the Lease, plus such other amounts

               that will continue to accrue through the entry of judgment in this case;

       b.      That Landlord be awarded reasonable attorneys’ fees, costs, and expenses;

       c.      That Landlord be awarded its costs of suit; and

       d.      For such other and further relief as the Court deems just and proper.




                                                10
      Case 1:20-cv-00347-HSO-JCG Document 1 Filed 11/17/20 Page 11 of 13




                                           COUNT II

                            Breach of Contract against Guarantors

       69.     Landlord repleads and incorporates by reference Paragraphs 1 to 68 as if fully

stated here.

       70.     The Guaranty is a valid and enforceable agreement.

       71.     New Coast breached the Lease by, among other things, (1) failing to pay Rent; (2)

abandoning the Premises prior to the Termination Date; (3) failing to complete required tenant

rebuilding obligations; and (4) failing to comply with insurance provisions under the Lease.

       72.     New Coast’s breaches of the Lease triggered each Guarantor’s liability for unpaid

Rent and other amounts due under the Lease.

       73.     Each Guarantor’s liability includes Landlord’s reasonable attorneys’ fees which

have been incurred and continue to accrue in connection with New Coast’s action on the

Guaranty.

       74.     Each Guarantor has failed to provide the payments and/or performance required

by the Guaranty.

       75.     Each Guarantor has breached the Guaranty by failing to pay 25% of New Coast’s

obligations under the Lease and perform their respective obligations under the Guaranty.

       76.     By virtue of Guarantors’ breaches, Landlord has suffered damages including, but

not limited to, unpaid obligations of at least $323,173.74 plus remediation and other related fees

and costs.

       WHEREFORE, Landlord respectfully requests that the Court enter an order:

       a.      That Landlord be awarded up to 25% of New Coast’s obligations under the Lease

               as against each Guarantor, without exceeding the full amount of the unpaid




                                                11
     Case 1:20-cv-00347-HSO-JCG Document 1 Filed 11/17/20 Page 12 of 13




             obligations of New Coast in the aggregate, plus such other amounts that will

             continue to accrue through the entry of judgment in this case;

      b.     That Landlord be awarded the present value of 25% of New Coast’s future Rent

             obligations under the Lease as against each Guarantor, without exceeding the full

             amount of the unpaid future obligations of New Coast, plus such other amounts

             that will continue to accrue through the entry of judgment in this case;

      c.     That Landlord be awarded its reasonable attorneys’ fees as against the

             Guarantors;

      d.     That Landlord be awarded its costs of suit; and

      e.     For such other and further relief as the Court deems just and proper.



Dated: November 17, 2020                   Respectfully submitted,


                                           /s/ Ryan O. Luminais
                                           Ryan O. Luminais
                                           Mississippi Bar No. 101878
                                           SHER GARNER CAHILL RICHTER KLEIN &
                                           HILBERT, L.L.C.
                                           909 Poydras Street Suite 2800
                                           New Orleans, LA 70112
                                           Phone: 504-299-2100
                                           rluminais@shergarner.com

                                           Paul E. Chronis (Pro Hac Vice forthcoming)
                                           DUANE MORRIS LLP
                                           190 South LaSalle Street, Suite 3700
                                           Chicago, IL 60603-3433
                                           Phone: 312.499.6765
                                           Fax: 312.577.0728
                                           pechronis@duanemorris.com

                                           Harry M. Byrne (Pro Hac Vice forthcoming)
                                           DUANE MORRIS LLP
                                           30 South 17th Street
                                           Philadelphia, PA 19103-4196


                                              12
Case 1:20-cv-00347-HSO-JCG Document 1 Filed 11/17/20 Page 13 of 13




                              Phone: 215.979.1136
                              Fax: 215.689.4925
                              hmbyrne@duanemorris.com

                              Counsel for Plaintiff




                                13
